Citation Nr: 0029651	
Decision Date: 11/13/00    Archive Date: 11/16/00

DOCKET NO.  99-15 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fort Harrison, Montana


THE ISSUE

Entitlement to an increased evaluation for anxiety disorder, 
currently evaluated as 50 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran served on active duty from August 1942 to January 
1946.

The issue on appeal arose from a Department of Veterans 
Affairs (VA) Medical and Regional Office Center (M&ROC) 
rating decision in May 1993.  The M&ROC increased the 
veteran's anxiety disorder to 10 percent, effective from May 
26, 1992, the date of a VA clinical record demonstrating 
factual evidence warranting a compensable rating.  In June 
1993, the veteran submitted a timely notice of disagreement.

In October 1993, the veteran and his representative were 
furnished a statement of the case.  

In January 1994, the veteran filed a VA Form 9, substantive 
appeal with attachment.

In a rating decision of May 1994, the M&ROC granted an 
increased 50 percent evaluation for service connected anxiety 
disorder effective May 26, 1992.  The veteran has expressed 
disagreement to the 50 percent rating claiming that a higher 
rating is warranted based on the evidence of record.  
Accordingly, such issue remains on appeal.

Also, the record shows that in June 2000, the appellant's 
representative raised the issue of entitlement to a total 
disability rating for compensation purposes based on 
individual unemployability (TDIU).  In view of the decision 
cited below the Board notes that referring this issue to the 
RO for adjudicatory action would serve no useful purpose as 
such issue is moot.  


FINDING OF FACT

Anxiety disorder has been productive of impairment of the 
veteran compatible with virtual isolation in his environment, 
totally incapacitating psychoneurotic symptoms, disturbed 
thought or behavioral process, and demonstrable inability to 
obtain or retain substantially gainful employment. 


CONCLUSION OF LAW

The criteria for a 100 percent schedular evaluation for 
anxiety disorder have been met.  38 U.S.C.A. §§ 1155, 
5107(a)(b) (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
4.132, Diagnostic Codes 9400-9405 (effective prior to 
November 7, 1996).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

In an unappealed rating decision of December 1947, the M&ROC 
established service connection for anxiety state evaluated as 
noncompensable between April 1, 1946 and November 6, 1947 
with increase to 10 percent effective November 7, 1947.

In an unappealed rating decision of February 1953 the RO 
reduced the 10 percent rating for anxiety state to 
noncompensable, effective April 11, 1953.

In March 1993, the veteran filed a reopened claim of 
entitlement to an increased (compensable) rating for anxiety 
disorder.

Received in support of the veteran's claim were VA outpatient 
treatment records dating between approximately May 26, 1992 
and March 2, 1993.  They referred to a long history of 
anxiety treated with medication especially when acute.  He 
ranged from coping fairly well and doing fine and to becoming 
extremely upset. 

An April 1993 VA psychiatric examination report showed the 
veteran first had emotional trouble in 1945.  Over the years 
since he had had symptoms of depression, shaking, crowd 
avoidance and loneliness on and off.  Presently, he was 
nervous and depressed.  He noted seeing a VA psychiatrist on 
a monthly basis for medication.  He described himself as an 
outdoors person.  

The veteran had one year of high school.  Since leaving the 
service, he worked as a carpenter and fish culturist.  He was 
last employed in December 1985 when he retired at age 65.  He 
noted getting along with his supervisor and coworkers.  He 
noted being happily married for 47 years and having 3 
children.

On mental status examination the veteran  was described as 
clean, neatly groomed and tidily dressed.  He was friendly 
but appeared worried and tense.   He was cooperative and gave 
a good account of himself.  There was no psychomotor 
impairment.  Insight was present.  Judgment was satisfactory.  
Intelligence was normal.  Mood was depressed.  His depression 
was present daily and worse in the evenings.  Affect was 
serious.  Appetite was good.  Concentration was satisfactory.  
Self image was good.  He did not get unduly irritable  He was 
oriented in all three spheres.  Memory was intact.  Delusions 
and hallucinations were not present.  He had no suicidal 
ideations.  

The veteran had difficulty sleeping.  He did household chores 
and tinkered around his shop making things.  Woodworking was 
his hobby.  He went to stores, cafes and church.  He had a 
lot of friends and no problem relating to people.  He 
attended meetings of a couple of clubs.  Diagnosis was 
anxiety disorder.  He was considered competent.  Prognosis 
was guarded.  No social or industrial impairment was noted.  

VA outpatient medical records dating between April and 
November 1993 show continued treatment for chronic anxiety.  
Some days the veteran did well and other days he had problems 
all day.  He was noted to be making a fair adjustment to 
stress, but remained anxious.  

On November 24, 1993, the veteran submitted private medical 
records dating between approximately 1957 and 1992.  These 
medical records primarily refer to treatment for disorders 
other than anxiety.  A clinical record in early April 1992 
reflected increased problems with irritability and anxiety 
particularly over the last month. 

A July 1997 VA psychiatric examination report shows the 
veteran was apprehensive during the examination, but was 
pleasant.  He was described as well-groomed.  It was noted 
that following separation from active duty in 1946 he worked 
for the Fish and Game Department for approximately over 40 
years.  During much of that time he operated a fish hatchery, 
a job he said he was able to maintain because he was his own 
boss, thus limiting the level of stress in which he worked.  
Since his retirement he worked part-time in his son's store 
making picture frames.  He was an active member of the 
Disabled Americans Veterans (DAV).  

The veteran believed his anxiety level had gradually 
increased until currently his whole body felt like it was 
"quivering".  He noticed that most minor disturbances upset 
him considerably.  He indicated that he avoided 
confrontations and desired to please people.  He described an 
increased tendency to isolate himself socially although he 
remained an active DAV member.  He noted that being the 
Commander of the local DAV was stressful to him, but he was 
able to complete his term.  Medication helped in controlling 
his emotional balance.  

Diagnosis was generalized anxiety disorder.  GAF was 
considered 60.  It was noted that the veteran was able to 
function as the DAV commander, but probably under a good deal 
of stress.  It was noted that he reported an increased 
tendency to socially isolate himself and that his service-
connected psychiatric disability was directly related to his 
increasing difficulty in effectively interacting with other 
people.  

VA outpatient treatment records in May 1998 show the veteran 
reported that he was "down on the world lately" and having 
more anxiety.

A September 1998 VA psychiatric examination report shows the 
veteran's records reflected a longstanding anxiety disorder.  
He was described as courteous, polite and without any unusual 
behaviors or mannerisms.  It was noted that he was receiving 
treatment through the M&ROC since 1994 for an anxiety 
disorder.  It was noted that his last hospitalization was in 
September 1995.  He had been diagnosed as having post-
traumatic stress disorder (PTSD) in 1995.  Records indicated 
that the primary problems over the years related to anxiety.  

The examiner noted that a review of the records as well as 
the self-report from the veteran showed the anxiety disorder 
began in WWII.  While he did not see combat, he worked in a 
hospital and saw many severely wounded individuals.  (The 
service records show that his military occupational specialty 
was surgical technician.)  He continued to be distressed by 
memories of this and reported an increase in anxiety 
symptoms.

It was noted that the veteran had been married for fifty-two 
years and continued to live with his wife.  He was employed 
by the Fish and Game up to age 65, when he retired.  He was 
with the Fish and Game for 44 years, and enjoyed the work, 
and was able to perform his duties satisfactorily.  He 
reported that after retirement he did odd jobs around the 
house, fished and enjoyed making picture frames.  In recent 
years he lost all interest in activities and currently 
avoided travel.  He noted becoming extremely anxious when 
having to travel.  He described his social functioning in the 
past that was considered adequate but over the years he had 
become more withdrawn.  

The veteran noted that he no longer went out and visited 
others.  He preferred to stay home.  He noted being extremely 
socially withdrawn as he was unable to handle the stress of 
visiting others.  He commented that it was distressful to his 
wife.  He no longer participated in veterans' organizations 
which had previously been a main source of socialization 
after retirement.  It was noted that he reported primary 
anxiety related symptoms.  He noted that he often shook and 
had poor concentration.  He did not describe symptoms of 
hypervigilance, but noted that his motor activity was often 
hyperactive.  Some psychomotor agitation was noted by the 
examiner.

On mental status examination the veteran maintained good eye 
contact.  Voice was normal in tone and pace.  He denied 
depression but noted losing interest in life.  He noted that 
his sleep was fair, but he woke-up two or three times a night 
with worry.  He denied active suicidal ideations but admitted 
to occasional passive thoughts.  


The examiner noted that the veteran's primary problem was 
anxiety.  He was unable to perform serial 7's or proceed 
after three subtractions.  Serial 3's were adequately 
performed but slowly.  On several occasions he seemed to lose 
his place.  He was described as tremulous during the 
examination.  

The examiner noted it was evident that the veteran was 
experiencing a fair amount of anxiety.  His memory appeared 
to be functionally intact.  Thinking was logical and goal 
oriented.  There was no evidence of a thought disorder.  He 
denied panic attacks although the examiner noted that from 
his description it seemed on occasion to reach a near panic 
stage.  He appeared to be capable of maintaining appropriate 
hygiene and grooming, and take care of his personal needs.  
Activities of daily living appeared constricted.  

The examiner noted that based upon the examination findings 
it appeared that a generalized anxiety disorder was 
warranted.  The veteran was noted to be receiving anxiolytic 
medications for treatment.  It was noted that as the 
generalized anxiety disorder could be traced to experiences 
in the military, it appeared that the diagnosis of PTSD was 
also warranted.  GAF score was 55 based on the cited 
limitations.   

A February 1999 pharmacy clinical note shows the veteran's 
mood was very down.  He had been unable to come out of his 
depression lately.  He was sleeping okay per his wife, but 
his appetite was poor.  It was noted that his medication made 
him like a "zombie".  It was noted he was seeing the Chief 
of Psychiatry Service that day.

A VA February 1999 psychiatrist note signed by the Chief of 
Psychiatry Service noted mood becoming increasingly 
depressed, low appetite, low energy, discouragement and 
loosing motivation.  The veteran was becoming emotionally 
withdrawn with depression.  He was developing obsessive guilt 
ruminations, diminished pleasure and interest in life.  


On mental status examination he was with depressed mood and 
obsessive ruminations, but denied suicidal thoughts.  He was 
cooperative and oriented in three spheres.  Impression was 
generalized anxiety disorder.  GAF was 52.  Zoloft was to be 
decreased then stopped.  He was then started on a trial 
medication. 

VA hospital records in early March 1999 refer to a seven year 
history of atrial fibrillation with Coumadin therapy.  Severe 
bilateral degenerative joint disease of the knees was noted.  
Also it was indicated that the veteran  was seen by 
gastroenterology.  Diagnostic workup identified antral ulcer 
and gastritis.  It was also noted that he saw the psychiatry 
service.  At hospital discharge he was considered competent.  
He was describes as unemployable.  It was noted that his 
activities were limited by his numerous medical problems.  

A subsequent VA March 1999 psychiatrist note, signed by the 
Chief of Psychiatry Service, shows the veteran felt deep 
depression on current medication.  He was off Zoloft.  He had 
restarted Zoloft with improvement but complained that Zoloft 
had a sedating effect.  His major issue was obsessive worry.  
He had chronic obsessive worry over things he knew were not 
important.  He was unable to suppress his thoughts.   On 
mental status examination he was anxious with evidence of 
mild depression.  He had stable affect with some restriction 
in range.  No suicidal thoughts were described.  Assessment 
was generalized anxiety disorder with secondary depression.  
GAF was 50.   

In addition to anxiety disorder, service connection has been 
established for residuals of a left foot scar and residuals 
of an appendectomy and bacillary dysentery.  


Criteria

Disability evaluations are based, as far as practicable, upon 
the average impairment of earning capacity resulting from the 
disability. 38 U.S.C.A. § 1155 (West 1991). 

The average impairment is set forth is a VA Schedule for 
Rating Disabilities as codified in 38 C.F.R. Part 4 (2000), 
which includes diagnostic codes which represent particular 
disabilities.  The pertinent diagnostic codes and provisions 
will be discussed below.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries.  

Generally, the degree of disabilities specified is adequate 
to compensate for a considerable loss of working time from 
exacerbation or illness proportionate to the severity of the 
several grades of disability.  38 C.F.R. § 4.1 (2000).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7 (2000). 

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2 (2000).  The basis of disability evaluations is the 
ability of the body as a whole, or of a system or organ of 
the body, to function under the ordinary conditions of daily 
life, including employment.  38 C.F.R. § 4.10 (2000).

The Board notes that the schedular criteria for evaluation of 
psychiatric disabilities were changed, effective November 7, 
1996.  Where a law or regulation changes after a claim has 
been filed or reopened, but before the administrative 
judicial process has been concluded, the version more 
favorable to an appellant applies unless Congress provided 
otherwise or permitted the Secretary to do otherwise and the 
Secretary does so.  Marcoux v. Brown, 9 Vet. App. 289 (1996); 
Karnas v. Brown, 1 Vet. App. 308 (1991); Bernard v. Brown, 4 
Vet. App. 384 (1993). 

The provisions of 38 C.F.R. §§ 4.129 and 4.130 essentially 
reflect that social and industrial adaptability are the basic 
criteria for rating mental disorders and the most important 
elements to consider are time lost from gainful work and 
decrease in work efficiency.  



An examiner's classification of psychiatric disability as 
mild, moderate or severe, is not determinative of the degree 
of disability, but the report and the analysis of the 
symptomatology and the full consideration of the whole 
history by the rating agency will be.

Prior to November 7, 1996, the schedular provisions of 
Diagnostic Codes 9400, for generalized anxiety disorder or 
9405, applicable to major depression without melancholia or 
dysthymic claims, required that evaluation would be based on 
certain criteria: When the attitudes of all contacts except 
the most intimate were so adversely affected as to result in 
virtual isolation in the community; there are totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or the 
veteran was demonstrably unable to obtain or retain 
employment, a 100 percent rating was assignable.  These 
rating criteria set forth three independent bases for 
granting a 100 percent evaluation, pursuant to 38 C.F.R. § 
4.132, Diagnostic Code 9400.  See Johnson v. Brown, 7 Vet. 
App. 95 (1994).

Prior to November 7, 1996, when the ability to establish and 
maintain effective or favorable relationships with people was 
severely impaired, and the psychoneurotic symptoms were of 
such severity and persistence that there was severe 
impairment in the ability to obtain or retain employment, a 
70 percent rating was assignable.

Prior to November 7, 1996, when the ability to establish or 
maintain effective or favorable relationships with people was 
considerably impaired, and by reason of psychoneurotic 
symptoms, the reliability, flexibility and efficiency levels 
were so reduced as to result in considerable industrial 
impairment, a 50 percent rating was assigned.

Under the revised criteria for rating anxiety neurosis a 50 
percent evaluation is to be assigned for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: Flattened affect; circumstantial 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood, difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent evaluation is assigned for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: Suicidal ideation; obsessional 
rituals which interfere with routine activity; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships with people.

A 100 percent evaluation is assigned for a total occupational 
and social impairment, due to such symptoms as: Gross 
impairment of thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittently, 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time; memory loss for names of close relatives, own 
occupation or own name.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating, otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7.



When all the evidence is assembled VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 169 (1990).

When, after consideration of all the evidence and material of 
record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(2000).

On October 30, 2000, the President signed into law a bill 
containing the "McCain Amendment."  This provision rewrites 
38 U.S.C. § 5107, to eliminate the well-grounded claim 
requirement.  It appears to amplify the duty to assist, 
including the provision of a medical examination, unless "no 
reasonable possibility exists that such assistance will aid 
in the establishment of entitlement."  The citation is to 
H.R. 5408, the Floyd D. Spence National Defense Authorization 
Act for FY 2001, Pub. L. No. 106-398, § 1611 (2000) (to be 
codified at 38 U.S.C.A. § 5107(a)).

The law provides that "[t]he Secretary shall assist a 
claimant in developing all facts pertinent to a claim for 
benefits under this title.  Such assistance shall include 
requesting information as described in section 5106 of this 
title.  The Secretary shall provide a medical examination 
when such examination may substantiate entitlement to the 
benefits sought.  The Secretary may decide a claim without 
providing assistance under this subsection when no reasonable 
possibility exists that such assistance will aid in the 
establishment of entitlement.  H.R. 4205, the Floyd D. Spence 
National Defense Authorization Act for FY 2001, Title XVI, 
Subtitle B, § 1611 (October 30, 2000), to be codified at 
38 U.S.C.A. § 5107(a).


As to the effective date of disability compensation award, 38 
U.S.C. 5110(g) provides: "[W]here compensation, dependency 
and indemnity compensation, or pension is awarded or 
increased pursuant to any Act or administrative issue, the 
effective date of such award shall be fixed in accordance 
with the facts found but no earlier than the effective date 
of the Act or administrative issue."  DeSousa v Gober, 10 
Vet. App. 461, 467 (1997).  See also McCay v. Brown, 9 Vet. 
App. 183,187 (1996) ("plain language of section 5110(g) 
prohibits a retroactive award prior to the effective date of 
the legislation"), aff'd, 106 F.3d 1577 (Fed. Cir. 1997).


Analysis

The Board is satisfied that all relevant facts have been 
properly developed to their full extent and that VA has met 
its duty to assist.  The veteran's service medical records 
and postservice VA medical records including recent reports 
of psychiatric evaluations provide a complete basis for the 
determining the issue on appeal.  There is no indication that 
there are additional outstanding records which VA has not 
attempted to obtain.

VA has a duty to acknowledge and consider all the regulations 
which are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

When entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
level of disability for the rating period is of primary 
concern.  Although a rating specialist is directed to review 
the recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).


The Board notes that under the Court's holding in Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991), where the law changes 
after a claim has been filed or reopened but before the 
administrative or judicial process has been concluded, the 
version more favorable to the veteran will apply unless the 
law provides otherwise.

A comprehensive review of the record suggests that the 
veteran's service-connected psychiatric disability is 
underrated at 50 percent.  The pertinent record reflects a 
long history of persistently ongoing psychiatric symptoms 
associated with service-connected anxiety disorder manifested 
by irritability, depression, restricted affect, obsessive 
worry and ruminations with tendency to self isolate.  These 
symptoms were clinically noted to have progressively worsened 
in terms of disabling features over the recent years.  

The Board recognizes that a VA hospital report dated in March 
1999 evidenced the fact that the veteran was considered 
unemployable at hospital discharge.  It was noted that his 
activities were limited by his numerous medical problems.  
The disabilities identified in the hospital report included 
nonservice-connected disabilities which may not be considered 
in evaluating the claim for an increased rating.  

However, the Board points out that the VA psychiatric 
evaluation undertaken by the Chief of Psychiatry in March 
1999 showing a GAF score of 50 demonstrates that the 
veteran's psychiatric disability standing alone is of 
sufficient severity to render the veteran unable to keep a 
job.  

A GAF of 50 (actually the range of scores from 41 to 50) is 
for "[s]erious symptoms (e.g. suicidal ideation, server 
obsessional rituals, frequent shoplifting) OR any serious 
impairment in social, occupational, or school functioning 
(e.g. no friends, unable to keep a job)."  Diagnostic and 
Statistical Manual of Mental Disorders 32 (4th ed. 1994), 
cited in Richard v. Brown, 9 Vet. App. 266 (1996).  Also see 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).

Importantly, the Board recognizes that with respect to the 
less restrictive criteria in effect prior to November 7, 
1996, there are three independent bases for granting a 100 
percent evaluation, pursuant to Diagnostic Code 9400.  See 
Johnson v. Brown, 7 Vet. App. 95 (1994).  While the veteran's 
anxiety disability picture does not reflect totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosion of aggressive energy 
resulting in profound retreat from mature behavior, he does 
demonstrate evidence more nearly approximating virtual 
isolation in the community and demonstrable inability to 
obtain or retain employment as contemplated within the 
criteria for the assignment of a 100 percent schedular 
evaluation under Diagnostic Code 9400 under the old criteria.

As the veteran's psychiatric symptoms are not shown to meet 
the criteria for 100 percent evaluation under the new 
criteria, it becomes apparent that the less restrictive old 
criteria are more favorable to him, and appropriate in this 
case. For the foregoing reasons, the Board finds that the 
record supports a grant of entitlement to a 100 percent 
evaluation for anxiety disorder in light of the provisions of 
38 C.F.R. §§ 3.102, and 4.3.


ORDER

Entitlement to a 100 percent evaluation for anxiety disorder 
is granted, subject to the provisions governing the award of 
monetary benefits.



		
	RONALD R. BOSCH
	Veterans Law Judge
	Board of Veterans' Appeals



 
- 14 -


- 1 -


